Citation Nr: 1644671	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation due to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The decedent was in missing status from January 1943 to January 1945 and served as a member of the recognized guerillas from January 1945 to September 1945. The decedent died in July 1981.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The Board notes that the appellant was issued a statement of the case with respect to the issues of entitlement to death pension benefits and of entitlement to accrued benefits.  However, in her December 2011 substantive appeal, the appellant specifically noted that she was only appealing the issue of entitlement to service connection for cause of death.

In connection with this appeal, the appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of that hearing is of record.

A March 2014, Board decision denied this claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims.  While the appeal was pending at the Court, the appellant passed away.  Accordingly, the Court ordered that the March 2014, Board decision be set aside with respect to the matters appealed to the Court.  The Court further ordered that the appeal be dismissed.  


FINDING OF FACT

The appellant died while her appeal of the Board's March 2014 decision was pending at the Court.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Therefore, the appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1302 (2015).  

An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  That request must be filed not later than one year after the date of the appellant's death. 


ORDER

The appeal is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


